I concur in the reversal of the judgment against the plaintiff and in favor of Tracy Loan and Trust Company as guardian, for the reason stated in the opinion of Mr. Chief Justice LARSON. I am of the opinion, however, that the judgment against defendant William Schubach should be affirmed, and hence dissent from the order reversing it. Under the evidence the trial court would be justified in finding that the tenant, Shirt Company, used the chute in question but once during its tenancy. Such court might properly find that any right to use the *Page 290 
chute which such company may have had by arrangement with the landlord and Schubach had been abandoned by non-user. Hence its finding that Schubach was in exclusive possession should not be disturbed. It was such a possession and use as would make the rule of exclusive possession applicable.